DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot on grounds of new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morris et al.  (Morris) (US 2020/0251049 A1) in view of Wu (TW I546653 B).
	In regards to claim 1, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) discloses a display system (Fig. 13, paragraph 181, item 1300) comprising: a display element (item 1302, paragraph 182) having an organic light emitting diode (OLED) (array of LEDs, paragraph 182, OLED, paragraph 92)-containing display active area (active region, paragraph 182) disposed over a silicon backplane (item 1306); a display driver integrated circuit (DDIC) (item 1308, CMOS periphery circuits) attached to the display element (item 1302, paragraph 182) and electrically connected with the display active area (active region, paragraph 182), but does not specifically disclose a thermal barrier embedded within the silicon backplane, wherein the thermal barrier is configured to inhibit heat flow through the silicon backplane and into the display active area.  Examiner notes the Applicant needs to claim structurally how the thermal barrier is “configured” in order to give rise to these characteristics, rather than merely stating what it is configured to do, as these are device claims.
	Wu (Figs. 1A-4C and associated text and items) discloses a thermal barrier (items 121 plus 122, 22) embedded (items 1122, 2122, embeddings, see page 11 of English translation) within the silicon backplane (items 1121, 2121, 4121), wherein the thermal barrier (items 121 plus 122, 22) is configured to inhibit heat flow through the silicon backplane (items 1121, 2121, 4121) and into the display active area (items 11, 111, 112, 212).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Morris with the heat transfer element (thermal barrier) of Wu for the purpose of providing a heat dissipation structure for the display module.
	In regards to claim 2, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) discloses wherein the organic light emitting diode (array of LEDs, paragraph 182, OLED, paragraph 92) comprises a micro-OLED (paragraph 182).
	In regards to claim 3, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) discloses wherein the silicon backplane (item 1306) comprises single crystal silicon (paragraph 11).
	In regards to claim 4, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) does not specifically disclose wherein the display driver integrated circuit (item 1308, CMOS periphery circuits) is disposed over a flexible substrate.  However, “disposing an integrated circuit over flexible substrate comes within the scope of customary practice followed by persons of ordinary skill in the art, especially as the advantages thus achieved can readily be foreseen” (see written search report), and therefore obvious.
	In regards to claim 5, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) underlies the (flexible) substrate.
	In regards to claim 6, Morris (paragraphs 92, 181-184, 187, Figs. 13, 18 and associated text) discloses wherein the display driver integrated circuit (item 1308, CMOS periphery circuits) comprises a source driver (item 1810).
	In regards to claim 7, Morris (paragraphs 92, 181-184, 187, Figs. 13, 18 and associated text) discloses wherein the display element (item 1302, paragraph 182) is electrically connected to the display driver integrated circuit (item 1308, CMOS periphery circuits) via a wire bond (paragraph 180, bumps and associated wiring are interpreted as a wire bond).
	In regards to claim 8, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) is disposed between the display active area and an electrical interconnection between the display element and the display driver integrated circuit.
	In regards to claim 9, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) extends entirely through a portion of the silicon backplane (items 1121, 2121, 4121).
	In regards to claim 10, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) extends at least partially around the display active area.
	In regards to claim 11, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) comprises an insulative material (item 125), but does not specifically disclose an insulative material selected from the group consisting of silicon dioxide and indium gallium zinc oxide.
	It would have been obvious to modify the invention to include an insulative material selected from the group consisting of silicon dioxide and indium gallium zinc oxide, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 12, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) comprises a conductive material, but does not specifically disclose a conductive material selected from the group consisting of copper and aluminum.
	It would have been obvious to modify the invention to include a conductive material selected from the group consisting of copper and aluminum (well know heat dissipating materials), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (In re Leshin, 125 USPQ 416).  
	In regards to claim 13, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) comprises a capping layer extending over a portion of a major surface of the silicon backplane (items 1121, 2121, 4121).
	In regards to claim 14, Morris (paragraphs 92, 181-184, 187, Figs. 13, 18 and associated text) discloses further comprising a multiplexer communicatively coupling the display element with the display driver integrated circuit (paragraph 221).
	In regards to claim 15, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) discloses a display system (Fig. 13, paragraph 181, item 1300) comprising: a display element (item 1302, paragraph 182) having an organic light emitting diode (OLED) (array of LEDs, paragraph 182, OLED, paragraph 92)-containing display active area (active region, paragraph 182) disposed over a single crystal silicon backplane (item 1306), but does not specifically disclose a thermal barrier disposed within the silicon backplane adjacent to the display active area, wherein the thermal barrier is configured to inhibit heat flow through the silicon backplane into the display active area.  Examiner notes the Applicant needs to claim structurally how the thermal barrier is “configured” in order to give rise to these characteristics, rather than merely stating what it is configured to do, as these are device claims.
	Wu (Figs. 1A-4C and associated text and items) discloses a thermal barrier (items 121 plus 122, 22) embedded (items 1122, 2122, embeddings, see page 11 of English translation) within the silicon backplane (items 1121, 2121, 4121), wherein the thermal barrier (items 121 plus 122, 22) is configured to inhibit heat flow through the silicon backplane (items 1121, 2121, 4121) and into the display active area (items 11, 111, 112, 212).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Morris with the heat transfer element (thermal barrier) of Wu for the purpose of providing a heat dissipation structure for the display module.
	In regards to claim 16, Morris (paragraphs 92, 181-184, 187, Fig. 13 and associated text) as modified by Wu (Figs. 1A-4C and associated text and items) discloses wherein the thermal barrier (items 121 plus 122, 22, Wu) extends entirely through a portion of the silicon backplane (items 1121, 2121, 4121).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        October 19, 2022